Citation Nr: 0813590	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  05-05 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for chronic fatigue 
syndrome (CFS), to include as due to undiagnosed illness.


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1998 to October 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Chicago, Illinois, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In a statement dated in May 2005, the veteran withdrew his 
request for a Board hearing.  The Board notes that by a 
letter dated in October 2005, the Military Order of the 
Purple Heart withdrew as the veteran's representative.

The Board notes that the veteran has also filed claims for an 
increased disability rating for his spinal disability, 
currently evaluated as 10 percent disabling, entitlement to 
service connection for post-traumatic stress disorder (PTSD), 
hepatitis B and chest pain in February 2003.  The RO issued 
rating decisions dated in March and August 2003 that denied 
the veteran's claims.  The veteran submitted a timely notice 
of disagreement (NOD) in September 2003 and was issued a 
statement of the case (SOC) in December 2004.  Though the 
veteran did submit a VA Form 9 to perfect his appeal, it was 
received in February 2005, more than 60 days after the 
issuance of the SOC.  Thus, the veteran's appeal of the 
aforementioned issues is not timely, and these issues are not 
before the Board.

In February 2007, the Board denied the veteran's claims of 
entitlement to service connection for pseudofolliculitis 
barbae and his claims of entitlement to service connection 
for fibromyalgia, headaches, abnormal weight loss, sleep 
disturbances, frequent diarrhea and memory problems, to 
include as due to undiagnosed illness.  The current claim, 
entitlement to service connection for CFS, was remanded for 
additional development.

In a statement dated in September 2003, the veteran appears 
to be filing a NOD with the Hines VA Medical Center (VAMC) 
for a waiver of treatment costs.  In the alternative, the 
veteran could be filing a claim for reimbursement of medical 
expenses, and this matter should be REFERRED to the VAMC for 
appropriate action.


FINDINGS OF FACT

1.  The veteran cancelled three VA examinations and failed to 
report for the fourth VA examination.

2.  The veteran's chronic fatigue is attributable to his drug 
use and depression, and there is no medical evidence 
indicating it is a possible manifestation of undiagnosed 
illness or any aspect of the veteran's military service.


CONCLUSION OF LAW

Chronic fatigue syndrome was not incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.307, 3.317 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence, which it finds to 
be persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  

Prior to the initial adjudication of the veteran's claim, a 
letter dated in September 2003 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b)(1) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
veteran was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claim.  The letter 
also specifically informed the veteran of what was necessary 
to substantiate his claim for Gulf War Undiagnosed Illness.  
He was provided with a detailed guide on how to proceed with 
his claim.  The September 2003 letter told him to provide any 
relevant evidence in his possession.  See Pelegrini II. 

Though the veteran was not provided with notification of 
disability ratings and effective date matters, in compliance 
with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
he was not prejudiced by such.  Since the claim is being 
denied, any questions as to the appropriate disability rating 
or effective date to be assigned are rendered moot.

The veteran's service medical records, VA medical treatment 
records, Social Security records, and identified private 
medical records have been obtained, to the extent available.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  The veteran was 
also accorded a VA examination in October 2003.  See 38 
C.F.R. § 3.159(c)(4) (2007).  The Board notes that the 
veteran rescheduled the VA examination ordered by the Board's 
February 2007 remand, three times and then failed to report 
to the fourth examination.  The veteran was advised that 
failure to report for any scheduled examination may result in 
the denial of his claim.  See 38 C.F.R. § 3.655 (2007).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006). 

II.  The Merits of the Claim

Service connection may be granted for disability due to 
disease or injury that was incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.306 (2007).  Service connection may also 
be granted for any disability shown after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 C.F.R. 
§ 3.303(d) (2007).

Service connection may be established under 38 C.F.R. § 
3.303(b) by evidence of continuity of symptomatology.  This 
provision does not relieve the requirement that there be some 
evidence of a nexus to service.  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-
98 (1997).

Service connection may also be granted for any disability 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  See 38 C.F.R. § 3.303(d) (2007).  
To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  However, with regard to 
undiagnosed illness, as discussed in more detail below, the 
veteran is not required to provide competent evidence linking 
a current disability to an event during service.  See 
Gutierrez v. Principi, 19 Vet. App. 1 (2004).

Service connection may be established for a chronic 
disability resulting from an undiagnosed illness, which 
became manifest either during active service in the Southwest 
Asia theater of operations during the Persian Gulf War or to 
a degree of 10 percent or more not later than December 31, 
2011.  See 38 U.S.C.A. § 1117 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.317 (2007).

On December 27, 2001, the President signed HR 1291, the 
"Veterans Education and Benefits Expansion Act of 2001" 
(VEBEA), Pub. Law 107-103, 115 Stat. 976 (December 27, 2001).  
Section 202(a) of the Act amended 38 U.S.C.A. 1117 to expand 
the definition of "qualifying chronic disability" (for 
service connection) to include not only a disability 
resulting from an undiagnosed illness as stated in prior law, 
but also any diagnosed illness that the Secretary determines 
in regulations warrants a presumption of service-connection 
under 38 U.S.C.A. 1117(d).  Section 202(a) also expanded 
compensation availability for Persian Gulf veterans to 
include "medically unexplained chronic multi-symptom 
illness," such as fibromyalgia, chronic fatigue syndrome, and 
irritable bowel syndrome that is defined by a cluster of 
signs or symptoms.
38 C.F.R. § 3.317 was amended in 2003 to incorporate these 
changes, and that amendment was made retroactively effective 
March 1, 2002.  See 68 Fed. Reg. 34539-543 (June 10, 2003).  
New 38 C.F.R. § 3.317(a)(2)(ii) was added defining the term 
"medically unexplained chronic multi-symptom illness" to mean 
"a diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities."  It was further 
stated that "Chronic multi-symptom illnesses of partially 
understood etiology and pathophysiology will not be 
considered medically unexplained."  As yet, VA has not 
identified any illness other than the three identified in 
section 202(a) as a "medically unexplained chronic multi-
symptom illness;" therefore, new 38 C.F.R. § 
3.317(a)(2)(i)(B)(1) through (3) only lists chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome as 
currently meeting this definition.  See 68 Fed. Reg. 34,539-
543 (June 10, 2003).  It was provided, however, in new 38 
C.F.R. § 3.317(a)(2)(i)(B)(4) that the list may be expanded 
in the future when the Secretary determines that other 
illnesses meet the criteria for a "medically unexplained 
chronic multi-symptom illness."

A 'qualifying chronic disability' means a chronic disability 
resulting from any of the following (or any combination of 
any of the following): an undiagnosed illness; a medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms; and any 
diagnosed illness that the Secretary determines.  See 38 
U.S.C.A. § 1117 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.317(a)(1)(i) (2007).  Objective indications of a chronic 
disability include both "signs," in the medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  Disabilities that have existed for six months 
or more and disabilities that exhibit intermittent episodes 
of improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  See 38 C.F.R. § 
3.317(a)(2-5) (2007).

Signs or symptoms which may be manifestations of an 
undiagnosed illness or medically unexplained chronic multi-
symptom illness include, but are not limited to, fatigue, 
unexplained rashes or other dermatological signs or symptoms, 
headaches, muscle pain, joint pain, neurological signs and 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system (upper or lower), 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  See C.F.R. § 3.317(b), as amended by 68 
Fed. Reg. 34539-543 (June 10, 2003).

The Secretary of Veterans Affairs, under the relevant 
statutory authorities, has determined that there is no basis 
for establishing a presumption of service connection for any 
illness suffered by Gulf War veterans based on exposure to 
depleted uranium, sarin, pyridostigmine bromide, and certain 
vaccines.  See 66 Fed. Reg. 35,702-10 (July 6, 2001), and 66 
Fed. Reg. 58,784-85 (Nov. 23, 2001).

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed. Cir.1994).  The Board has therefore 
given consideration to whether service connection may be 
granted for the veteran's claimed disorder regardless of his 
Persian Gulf service.

The veteran alleges that during his time in Southeast Asia, 
he was exposed to hazardous waste and industrial chemical 
vehicles.  He claims that this exposure is the reason for his 
claimed illness.

Upon review of the veteran's service medical records, the 
Board notes that upon entry into service, the veteran did not 
report fatigue, nor was it noted on his entrance examination.  
See Standard Forms (SF) 88 & 93, entrance examination, 
October 14, 1997.  In March 1998, the veteran was seen with 
complaints of feeling weak and falling asleep standing up.  
There was no previous history of weakness.  See service 
medical record, March 9, 1998.  In April 1998, the veteran 
was placed on temporary duty restriction due to extreme 
fatigue.  See service medical record, March 9, 1998.  The 
Board notes that the veteran suffered from fatigue prior to 
his deployment to Southeast Asia.  In fact, the remainder of 
the veteran's service medical records are completely negative 
for any complaints of or treatment for fatigue or malaise.  

The veteran was deployed to the United Arab Emirates in 1999 
and returned in good health.  See Post Deployment Health 
Assessment, June 22, 1999.  The veteran was deployed to Korea 
in October 1999 and did not complain of fatigue or malaise.  
See Pre-Deployment Health Assessment, October 14, 1999.  In 
August 2001, a chronological record of medical care noted the 
veteran specifically indicated that he did not have any 
medical problems or symptoms that bothered him.  See service 
medical record, August 20, 2001.  In January 2002, a 
"possible somatoform disorder" was noted, but a specific 
condition was not referenced.  See service medical record, 
January 22, 2002.  The veteran was also deployed to Kuwait 
from March 2002 to July 2002.  Prior to and upon his return, 
the veteran did not report any health complaints.  See Pre 
and Post Deployment Health Assessments, January 22, 2002 and 
July 8, 2002, respectively.  A separation examination was not 
associated with the veteran's service medical records.

The veteran was seen at the VA Medical Center (VAMC) in March 
2003 with complaints of fatigability and lack of endurance.  
While the veteran was noted to be generally tired, he 
attributed this to his PCP and marijuana use.  See VAMC 
treatment record, March 20, 2003.

In June 2003, the veteran participated in a VA liver, 
gallbladder and pancreas examination.  It was noted that the 
veteran complained of fatigue for several years and that it 
was stable.  The examiner concluded that the veteran's 
fatigue "could be the result of drug use and depression."  
See VA examination report, June 10, 2003.  Additionally, a 
subsequent VA examination report in October 2003 noted the 
veteran appeared to be tired.  The examiner commented that 
the veteran's report of generalized weakness was not found on 
clinical exam.  However, the possible effects of his 
medication (Gabapentin, Olanzapine and Trazedone) could 
promote drowsiness.  These medications were useful in the 
treatment of the veteran's complaints of sleep disturbance 
and pain.  None of these conditions were considered due to a 
Gulf War undiagnosed illness.  See VA examination report, 
October 22, 2003.  

Upon examination of the record, the Board finds that service 
connection under the provisions of 38 C.F.R. § 3.317 cannot 
be granted.  Since his separation from service, there are 
only vague complaints of fatigue.  He states this condition 
is chronic, and he is certainly competent to relate such 
subjective symptomatology.  Regardless, there must be either 
objective indicators of a disability, such as "signs" evident 
to a medical examiner or other, non-medical indicators 
capable of independent verification.  There is no such 
evidence here.  No medical examiner has diagnosed the veteran 
with CFS.  Furthermore, the evidence reflects no 
independently verifiable non-medical indicators consistent 
with CFS.  That is, there is no evidence verifying the 
veteran's complaints that VA could independently verify.  
Thus, it cannot be said that the veteran suffers from a 
chronic disability, within the meaning of applicable law and 
regulations.

Service connection for chronic disabilities manifested by CFS 
therefore is denied.  See 38 C.F.R. § 3.317 (2007).

The veteran's claim also fails on a direct basis.  Though 
there are two complaints of fatigue in service, these 
complaints were at the beginning of the veteran's service, 
and incidentally, prior to any deployment to Southwest Asia.  
The only evidence even marginally in support of the veteran's 
claim is the June 2003 VA examination report that noted the 
veteran's fatigue "could" be the result of his drug use and 
depression.  The Board observes that the Court has held that 
medical opinions, which are speculative, general or 
inconclusive in nature, cannot support a claim.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. 
App. 459, 462 (1996); Libertine v. Brown, 9 Vet. App. 521, 
523 (1996).  In this case, the examiner has left the etiology 
of the veteran's fatigue open to speculation, and in doing 
so, did not provide a medical nexus between the veteran's 
initial complaints of fatigue in service and his present 
condition.  The veteran was afforded the opportunity to have 
a new VA examination to address this question on four 
separate occasions and he failed to report.  See 38 C.F.R. 
§ 3.655 (2007).  As there is no medical nexus relating the 
veteran's fatigue to service, his claim must be denied.  See 
38 C.F.R. § 3.303(d) (2007).

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. § 
5107(b) is not for application.  In this case, for the 
reasons and bases discussed above, a reasonable doubt does 
not exist regarding the veteran's claim that his current 
fatigue is due to an undiagnosed illness or directly related 
to service.  There is not an approximate balance of evidence.  
See 38 C.F.R. §§ 3.303(d), 3.317 (2007).


ORDER

Entitlement to service connection for chronic fatigue 
syndrome, to include as due to undiagnosed illness, is 
denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


